                      Case 1:19-cv-02379-KBJ Document 25 Filed 08/28/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


Committee on the Judiciary, U.S. House of Representatives      )
                        Plaintiff                              )
                                v.                             )      Case No.     1:19-cv-2379-KBJ
                    Donald F. McGahn II                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Committee on the Judiciary, United States House of Representatives                                             .


Date:          08/28/2019                                                                  s/ Seth Wayne
                                                                                         Attorney’s signature


                                                                                 Seth Wayne, D.C. Bar #888273445
                                                                                     Printed name and bar number
                                                                        Institute for Constitutional Advocacy and Protection
                                                                                 Georgetown University Law Center
                                                                                     600 New Jersey Avenue NW
                                                                                       Washington, DC 20001
                                                                                               Address

                                                                                     sw1098@georgetown.edu
                                                                                            E-mail address

                                                                                          (202) 662-9042
                                                                                          Telephone number

                                                                                          (202) 662-9248
                                                                                             FAX number
